Citation Nr: 1616996	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-46 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed bilateral knees degenerative joint disease (DJD) had its onset during active duty service, manifested within one year of separation, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a letter in February 2010.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2010 and June 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that his current bilateral knee disability is the result of the numerous parachute jumps that he participated in during his active duty service.  In particular, he argues that he had several "hard impacts" during drops; however, he said that he did not seek treatment during service, because he wanted to avoid retribution and ridicule.  The Veteran did not refer to a specific incident, but generally referred to 1967 in his VA Form 21-526 as the onset of his injury.  Furthermore, the Veteran concluded that since his discharge, he had not worked in any job or industry which had caused him to over exert or damage his knees the way his airborne training had.  See VA Form 21-526 and May 2010 Notice of Disagreement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

According to the Veteran's DD Form 214, the Veteran's military occupational specialty was a Cook.  However, he received a Parachutist Badge.  

Service treatment records document that the Veteran entered and separated from service with normal lower extremities clinical evaluation results.  There were no findings related to any complaints, treatment, or diagnosis for any knee problems.  

The record does not include any post-service treatment records related to the Veteran's knees.  The Veteran affirmatively denied receiving any treatment for any knee problems.  See June 2014 VA examination.

In April 2010, the Veteran underwent a VA examination.  Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with bilateral knee strain.  The VA examiner found that he could not resolve whether the Veteran's current bilateral knee disability was due to his military service without resorting to mere speculation.  Noting that the Veteran had no record of injury or treatment in service, the VA examiner surmised that the Veteran might have age-related DJD.  

In compliance with the Board remand, the Veteran was afforded another VA examination in June 2014.  The VA examiner noted the Veteran's current complaints of bilateral knee pain and in-service history of parachute jumps, which reportedly included a total of 20 jumps and jumping from a four to four and a half foot platform for training purposes.  Following objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with bilateral knees DJD.  The VA examiner opined that the Veteran's bilateral knees DJD was less likely than not incurred in or caused by his active duty service.  In providing his opinion, the VA examiner relied on the lack of supporting documentation for any knee complaints during service, the lack of evidence of chronicity or treatment for the Veteran's right or left knee in the past 40 years, and the finding that the Veteran's April 2010 VA examination showed normal examination results for his right and left knee and subtle changes of DJD of both knees.  Ultimately, the VA examiner concluded that the Veteran's current bilateral knee complaints were attributed to age, normal wear and tear on the joints, extensive use of tobacco, obesity, deconditioning, and poor core strength with abdominal girth of 52.5 inches.  

Based on a careful review of the clinical and subjective evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a bilateral knee disability.  The evidence shows that the Veteran has a current diagnosis for bilateral knees DJD.  In addition, the Board finds that the Veteran's contention that he participated in a number of parachute jumps during service as consistent with the circumstances of his service, based on the receipt of his Parachutist Badge.  Therefore, the issue is whether the Veteran's currently diagnosed bilateral knee disability is related to his active duty service, to include his in-service parachute jumps.  

The Board finds that the Veteran's June 2014 VA opinion is the most probative evidence as to the etiology of the Veteran's current bilateral knee disability.  In concluding that the Veteran's bilateral knee disability was not the result of his active duty service, the VA examiner relied on several factors, including the Veteran's medical history, his lack of reported in-service and post-service complaints, and the minimal findings found on the Veteran's April 2010 VA examination.  Overall, the VA examiner concluded that the Veteran's current bilateral knee disability was the result of a number of causes, including his age, normal wear and tear, tobacco use, and physical size and condition, which were all unrelated to his active duty service.  As the June 2014 VA examiner provided a complete rationale, the Board finds that the evidence demonstrates that the Veteran's current bilateral knee disability is not etiologically related to his in-service parachute jumps.  

Moreover, the Board finds that the preponderance of the evidence demonstrates that the Veteran's currently diagnosed bilateral knees DJD did not manifest within one year of separation.  Notably, according to the June 2014 VA examiner, the Veteran only had subtle DJD changes at his April 2010 VA examination, which was more than 40 years after his separation from service.  By his own admission, the Veteran has not sought any treatment for either his right or left knee since he left service, nor asserted a continuous history of knee problems since his separation.  Thus, the Board concludes that the Veteran is not entitled to service connection for his bilateral knee disability on a presumptive basis, or by way continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, supra.

The only evidence that the Veteran's currently diagnosed bilateral knees DJD is related to his period of active duty service is the Veteran's own assertions.  The Veteran is competent to report the nature and history of his bilateral knee pain.  However, the Veteran has not provided any medical evidence to support his contentions and he has not shown that he has the requisite medical knowledge or training to address the etiology of his bilateral knee disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's assertion that his current bilateral knee disability was caused by his in-service parachute jumps is not deemed competent.  

In summary, the Board finds that the Veteran is not entitled to service connection on a direct or presumptive basis for his bilateral knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


